Exhibit 10.1

 

EQUITY FINANCING AGREEMENT

 

This Equity Financing Transaction Agreement (this “Agreement”), dated as of July
5, 2019 (the “Execution Date”), is entered into by and between Ozop Surgical
Corp., a Nevada corporation (the “Company”) and GHS Investments, LLC, a Nevada
limited liability company, (the “Investor”). The Company and the Investor may be
referred to herein collectively as the “Parties” and separately as a “Party.”

RECITALS:

WHEREAS, the Parties desire that, upon the terms and subject to the conditions
contained herein, the Investor shall invest up to seven million Dollars
($7,000,000) (the “Commitment Amount”), from time to time as set forth herein,
and subject to the terms and conditions herein, including the effectiveness of
registration of the underlying shares, to purchase shares of the Company’s
common stock par value $0.001 per share (the “Common Stock”);

WHEREAS, such investments will be made in reliance upon the exemption from
securities registration afforded by Rule 506(b) of Regulation D promulgated
under the Securities Act of 1933, as amended (the “1933 Act”) and upon such
other exemptions from the registration requirements of the 1933 Act as may be
available with respect to any or all of the investments in Common Stock to be
made hereunder; and

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Parties are executing and delivering a Registration Rights Agreement
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”) pursuant to which the Company has agreed to provide certain
registration rights under the 1933 Act, and the rules and regulations
promulgated thereunder, and applicable state securities laws;

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

Article I. DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions. For all purposes of and under this Agreement, the
following terms shall have the respective meanings below, and such meanings
shall be equally applicable to the singular and plural forms of such defined
terms.

(a)“1933 Act” shall have the meaning set forth in the recitals.

(b)“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

(c)“Affiliate” shall have the meaning set forth in Section 5.07.

(d)“Agreement” shall have the meaning set forth in the preamble.

(e)“Articles of Incorporation” shall have the meaning set forth in Section
4.03(b).

(f)“By-laws” shall have the meaning set forth in Section 4.03(b).

(g)“Closing Date” shall have the meaning set forth in Section 2.04(a).

(h)“Closing” shall have the meaning set forth in Section 2.04(a).

(i)“Commitment Note” shall have the meaning set forth in Section 2.07.

(j)“Common Stock” shall have the meaning set forth in the recitals.

(k)“Control” or “Controls” shall have the meaning set forth in Section 5.07.

(l)“Effective Date” shall mean the date the SEC declares effective under the
1933 Act the Registration Statement covering the Securities.

(m)“Environmental Laws” shall have the meaning set forth in Section 4.13.

(n)“Equity Financing Transactions” means all of the transactions contemplated
herein and in the other Transaction Documents.

(o)“Execution Date” shall have the meaning set forth in the preamble.

(p)“Governmental Authority” means any federal, state, provincial, local or
foreign government or political subdivision thereof, or any agency or
instrumentality of such government or political subdivision, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), or any
arbitrator, court or tribunal of competent jurisdiction.

(q)“Indemnified Liabilities” shall have the meaning set forth in Section 8.01.

(r)“Indemnitees” shall have the meaning set forth in Section 8.01.

(s)“Indemnitor” shall have the meaning set forth in Section 8.01.

(t)“Ineffective Period” shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration Rights Agreement) for any
reason (or in the event the prospectus under either of the above is not current
and deliverable) during any time period required under the Registration Rights
Agreement.

(u)“Investor” shall have the meaning set forth in the preamble.

(v)“Law” means any domestic or foreign, federal, state, provincial, municipality
or local law, statute, ordinance, code, rule, or regulation.

(w)“Market Price” shall mean the lowest closing price of the Common Stock on the
Principal Market during the Pricing Period.

(x)“Material Adverse Effect” shall have the meaning set forth in Section 4.01.

(y)“Maximum Common Stock Issuance” shall have the meaning set forth in Section
2.05.

(z)“Open Period” shall mean the period beginning on and including the Trading
Day immediately following the satisfaction of the condition set forth in Section
6.02(f) and ending on the termination of the Agreement in accordance with
Article VII.

(aa)“Person” means an individual, corporation, partnership, joint venture,
limited liability company, governmental authority, unincorporated organization,
trust, association or other entity

(bb)“Pricing Period” shall mean ten (10) consecutive trading days preceding the
dispatch by the Company of the applicable Put Notice.

(cc)“Principal Market” shall mean the New York Stock Exchange, the NYSE Amex,
the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market or the OTC Markets, whichever is the principal market on which the Common
Stock is listed.

(dd)“Prospectus” shall mean the prospectus, preliminary prospectus and
supplemental prospectus used in connection with the Registration Statement.

(ee)“Purchase Price” shall mean, as to each Share, eighty five percent (85%) of
the Market Price.

(ff)“Put Amount” shall mean the total Dollar amount requested by the Company
pursuant to an applicable Put.

(gg)“Put Notice Date” shall mean the Trading Day on which the Investor receives
a Put Notice.

(hh)“Put Notice” shall mean a written notice sent to the Investor by the Company
stating the Put Amount in U.S. dollars that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

(ii)“Put” shall have the meaning set forth in Section 2.02.

(jj)“Registration Rights Agreement” shall have the meaning set forth in the
recitals.

(kk)“Registration Statement” means the registration statement of the Company
filed pursuant to the Registration Rights Agreement and under the 1933 Act
covering the Securities issuable hereunder.

(ll)“Related Party” shall have the meaning set forth in Section 5.07.

(mm)“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

(nn)“SEC Documents” shall have the meaning set forth in Section 4.06.

(oo)“SEC” shall mean the U.S. Securities and Exchange Commission.

(pp)“Securities” shall mean the shares of Common Stock issued pursuant to the
terms of this Agreement.

(qq)“Shares” shall mean the shares of the Common Stock.

(rr)“Subsidiaries” shall have the meaning set forth in Section 4.01.

(ss)“Trading Day” shall mean any day on which the Principal Market is open for
trading.

(tt)“Transaction Costs” the Company shall bear the costs of the Registration
Statement. An amount equaling five percent (5%) of the relevant Put shall be
issued to the Investor on each Closing Date to offset transaction costs.

(uu)“Transaction Documents” shall mean this Agreement and the Registration
Rights Agreement and the Commitment Note between the Company and the Investor as
of the date herewith.

Section 1.02 Interpretation. Unless the express context otherwise requires (i)
the words “hereof,” “herein,” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; (ii) terms defined in the singular shall
have a comparable meaning when used in the plural, and vice versa; (iii) the
terms “Dollars” and “$” mean United States Dollars; (iv) references herein to a
specific Article, Section, Subsection, Recital or Exhibit shall refer,
respectively, to Articles, Sections, Subsections, Recitals or Exhibits of this
Agreement; (v) wherever the word “include,” “includes,” or “including” is used
in this Agreement, it shall be deemed to be followed by the words “without
limitation”; (vi) references herein to any gender shall include each other
gender; (vii) references herein to any Person shall include such Person’s heirs,
executors, personal Representatives, administrators, successors and assigns;
provided, however, that nothing contained in this Section 1.02 is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;
(viii) references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity; (ix) references herein to any
contract or agreement (including this Agreement) mean such contract or agreement
as amended, supplemented or modified from time to time in accordance with the
terms thereof; (x) with respect to the determination of any period of time, the
word “from” means “from and including” and the words “to” and “until” each means
“to but excluding”; (xi) references herein to any law or any license mean such
law or license as amended, modified, codified, reenacted, supplemented or
superseded in whole or in part, and in effect from time to time; and (xii)
references herein to any law shall be deemed also to refer to all rules and
regulations promulgated thereunder.

Article II. PURCHASE AND SALE OF COMMON STOCK

Section 2.01 Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of seven million Dollars ($7,000,000).

Section 2.02 Delivery of Put Notices. Subject to the terms and conditions
herein, and from time to time during the Open Period, the Company may, in its
sole discretion, deliver a Put Notice to the Investor which states the Put
Amount which the Company intends to sell to the Investor on a Closing Date (the
“Put”). The Put Notice shall be in the form attached hereto as Exhibit C and
incorporated herein by reference. During the Open Period, the Company shall not
be entitled to submit a Put Notice until after the previous Closing (as defined
below) has been completed and there will be a minimum of ten (10) Trading Days
between Put Notices. No Put will be made in an amount greater than four hundred
thousand Dollars ($400,000). The timing and amounts of each Put shall be at the
discretion of the Company. The maximum Dollar amount of each Put will not exceed
two hundred percent (200%) of the average daily trading Dollar volume for the
Common Stock during the applicable Pricing Period.

Section 2.03 CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied: 

 i.a Registration Statement shall have been declared effective and shall remain
effective and available for the resale of all the Registrable Securities (as
defined in the Registration Rights Agreement) at all times until the Closing
with respect to the subject Put Notice;      ii.at all times during the period
beginning on the related Put Notice Date and ending on and including the related
Closing Date, the Common Stock shall have been listed or quoted for trading on
the Principal Market and shall not have been suspended from trading thereon for
a period of two (2) consecutive Trading Days during the Open Period and the
Company shall not have been notified of any pending or threatened proceeding or
other action to suspend the trading of the Common Stock;      iii.the Company
has complied with its obligations and is otherwise not in breach of or in
default under, this Agreement, the Registration Rights Agreement or any other
agreement executed between the parties, which has not been cured prior to
delivery of the Investor’s Put Notice Date;      iv.no injunction shall have
been issued and remain in force, or action commenced by a governmental authority
which has not been stayed or abandoned, prohibiting the purchase or the issuance
of the Securities; and     v.the issuance of the Securities will not violate any
requirements of the Principal Market.

If any of the events described in clauses (i) through (v) above occurs during a
Pricing Period, then the Investor shall have no obligation to purchase the Put
Amount of Common Stock set forth in the applicable Put Notice.

MECHANICS OF PURCHASE OF SHARES BY INVESTOR.

Section 2.04 Mechanics of Purchase of Shares by Investor.

(a)Subject to the satisfaction of the conditions set forth in Article VI
Sections 2.5, 7 and 8 of this Agreement, at the end of the Pricing Period, the
Purchase Price shall be established and an amount of shares equaling one hundred
percent (100%) of the Purchase Price, together with the Transaction Cost Shares,
shall be delivered for a particular Put.

The Closing of a Put (the “Closing”) shall occur on the Trading Day after the
receipt and approval for trading of a Put Notice by Investor's broker of the Put
Shares (the “Closing Date”).

(b)On the Closing Date:

(i)The Company shall cause the Transfer Agent to electronically transmit, prior
to the applicable Closing Date, the applicable Put Shares together with the
Transaction Cost Shares, to the Investor by crediting the account of the
Investor’s broker with DTC through its Deposit Withdrawal Agent Commission
system; and

(ii)The Investor shall deliver to the Company the Put Amount costs by wire
transfer of immediately available funds to an account designated by the Company
if the aforementioned receipt and approval are confirmed before 9:30 AM EST or
on the following Trading day if receipt and approval by the Investor's Broker is
made after 9:30 AM EST("Closing Date" or "Closing").

(c)In addition, on or prior to such Closing Date, each of the Company and
Investor shall deliver to each other all documents, instruments and writings
required to be delivered or reasonably requested by either of them pursuant to
this Agreement in order to implement and effect the Equity Financing
Transactions.

Section 2.05 Overall Limit on Common Stock Issuable. Notwithstanding anything
contained herein to the contrary, if during the Open Period the Company becomes
listed on an exchange which limits the number of shares of Common Stock that may
be issued without shareholder approval, then the number of Shares issuable by
the Company and purchasable by the Investor, shall not exceed that number of the
shares of Common Stock that may be issuable without shareholder approval (the
“Maximum Common Stock Issuance”). If such issuance of shares of Common Stock
could cause a delisting on the Principal Market, then the issuance of all shares
of Common Stock in excess of the Maximum Common Stock Issuance shall first be
approved by the Company’s shareholders in accordance with applicable law and the
By-laws and the Articles of Incorporation of the Company. The Parties understand
and agree that the Company’s failure to seek or obtain such shareholder approval
shall in no way adversely affect the validity and due authorization of the
issuance and sale of Securities or the Investor’s obligation in accordance with
the terms and conditions hereof to purchase a number of Shares in the aggregate
up to the Maximum Common Stock Issuance, or in excess of such amount in the
event that the shareholder approval is obtained.

Section 2.06 Limitation on Amount of Ownership. Notwithstanding anything to the
contrary in this Agreement, in no event shall the Investor be entitled or
required to purchase that number of Shares, which when added to the sum of the
number of shares of Common Stock beneficially owned (as such term is defined
under Section 13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would
exceed 4.99% of the number of shares of Common Stock outstanding as of the
applicable Closing Date, as determined in accordance with Rule 13d-1(j) of the
1934 Act.

Section 2.07 Commitment Note. The Company shall issue to the Investor, a thirty
thousand dollar ($30,000) promissory note to offset transaction costs
(“Commitment Note”). The Commitment Note shall be deemed earned upon the
execution of this Agreement.

Article III.     INVESTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS

The Investor represents and warrants to the Company, and covenants, that to the
best of the Investor’s knowledge:

Section 3.01 Sophisticated Investor. The Investor has, by reason of its business
and financial experience, such knowledge, sophistication and experience in
financial and business matters and in making investment decisions of this type
that it is capable of (I) evaluating the merits and risks of an investment in
the Securities and making an informed investment decision; (II) protecting its
own interest; and (III) bearing the economic risk of such investment for an
indefinite period of time. Investor has received all documents, records, books
and other information pertaining to its investment that has been requested by
Investor. Investor was afforded (i) the opportunity to ask such questions as
Investor deemed necessary of, and to receive answers from, Representatives of
the Company concerning the merits and risks of acquiring the Securities; (ii)
the right of access to information about the Company and its financial
condition, results of operations, business, assets, properties, management and
prospects sufficient to enable Investor to evaluate the Securities; and (iii)
the opportunity to obtain such additional information that the Company possesses
or can acquire without unreasonable effort or expense that is necessary to make
an informed investment decision with respect to acquiring the Securities.

Section 3.02 Authorization; Enforcement. This Agreement and the other
Transaction Documents have each been duly and validly authorized, executed and
delivered on behalf of the Investor and each is a valid and binding agreement of
the Investor enforceable against the Investor in accordance with its respective
terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

Section 3.03 1934 Act. During the term of this Agreement, the Investor will
comply with the provisions of the 1934 Act, and the rules promulgated
thereunder, with respect to transactions involving the Common Stock.

Section 3.04 Accredited Investor. Investor is an “Accredited Investor” as that
term is defined in Rule 501(a) of Regulation D of the 1933 Act.

Section 3.05 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the Equity Financing Transactions will not result in a violation of limited
liability company operating agreement or other organizational documents of the
Investor.

Section 3.06 No Consent. No consent, approval, authorization or order of, or any
filing or declaration with any Governmental Authority or any other Person is
required for the consummation by Investor of the Equity Financing Transactions.

Section 3.07 Opportunity to Discuss. The Investor has received all materials
relating to the Company’s business, finance and operations which it has
requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company’s management.

Section 3.08 Investment Purpose. The Investor is purchasing the Securities for
its own account for investment purposes and not with a view towards distribution
and agrees to resell or otherwise dispose of the Securities solely in accordance
with the registration provisions of the 1933 Act (or pursuant to an exemption
from such registration provisions).

Section 3.09 Potential Loss of Investment. Investor is aware and acknowledges
that (a) the Company has a limited operating history, and there is a high degree
of risk that the Company will be unable to execute its business strategy
successfully; (b) the Securities involve a substantial degree of risk of loss of
its entire investment and that there is no government or other insurance
covering the Securities; (c) Investor, in purchasing the Securities is relying
solely upon the advice of Investor’s advisors (including as to legal, financial
and tax matters); and (d) because there are substantial restrictions on the
transferability of the Securities it may not be possible for Investor to
liquidate its investment readily. Investor further acknowledges that it has been
advised to consult its own legal advisors with respect to the execution,
delivery and performance by it of this Agreement and the other Transaction
Documents, the Equity Financing Transactions, including trading in the
Securities, and with respect to the hold periods imposed by applicable
securities Laws, and acknowledges that no representation has been made by the
Company respecting the applicable hold periods imposed by applicable securities
Laws or other resale restrictions applicable to such securities which restrict
the ability of Investor to resell such Securities, that Investor is solely
responsible to find out what these resale restrictions are, that Investor is
solely responsible (and the Company is not in any way responsible) for
compliance with applicable resale restrictions.

Section 3.10 No Guarantees. It has never been represented, guaranteed or
warranted to Investor by the Company, or any of its Representatives, or any
other Person, expressly or by implication, that:

(a)any gain will be realized by Investor from Investor’s investment in the
Securities or the Securities;

(b)there will be any approximate or exact length of time that Investor will be
required to remain as a holder of the Securities;

(c)the past performance or experience on the part of the Company, any of its
Affiliates (as defined below), its predecessors or any other Person, will in any
way indicate any future results of the Company;

(d)any Person will resell or repurchase any of the any of the Securities; or

(e)any Person will refund all or any part of the aggregate offer price for the
Securities.

Section 3.11 Source of Funding; Identity. Investor acknowledges, understands,
covenants and agrees that the source of payment for Investor’s purchase of
Securities is and will be from Investor’s own account and that the Company may
require additional information regarding (a) the source(s) of the payment for
the Securities, and (b) the identity of Investor, in order to facilitate the
Company’s compliance with the U.S. Government’s anti-money laundering policies
and procedures as set out in the USA PATRIOT ACT and elsewhere. Investor
acknowledges, understands, covenants and agrees that the funds representing the
Investor’s payment for the Securities which will be advanced by the Investor
hereunder will not represent proceeds of crime for the purposes of any money
laundering or terrorist financing Laws and the Investor acknowledges that the
Company may in the future be required to disclose Investor’s name and other
information relating to this Agreement and Investor’s acquisitions of the
Securities hereunder, on a confidential basis, pursuant to such Laws.

Section 3.12 No Governmental Review. Investor understands that no United States
federal or state agency or any other Governmental Authority has passed on or
made recommendations or endorsement of the Securities or the suitability of the
investment in the Securities nor have such authorities passed upon or endorsed,
or will pass upon of endorse, the merits of the transactions set forth herein.

Section 3.13 No Registration as a Dealer. The Investor is not required to be
registered as a “dealer” under the 1934 Act, either as a result of its execution
and performance of its obligations under this Agreement or otherwise.

Section 3.14 No Public Market. Investor understands that the Company has made no
assurances that a public market will ever exist for the Securities.

Section 3.15 Legends. Unless and until registered pursuant to the Registration
Statement, any legend required by the securities Laws of any state or province
to the extent such Laws are applicable to the Securities represented by the
certificate or other evidence so legended shall be included on any certificates
representing or other applicable evidence of the Securities. The Investor also
understands that the Company Securities may bear the following or a
substantially similar legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND
REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION
AND REGISTRATION ARE NOT REQUIRED. ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

Section 3.16 Good Standing. The Investor is a limited liability company, duly
organized, validly existing and in good standing in the State of Nevada.

Article IV.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Schedules attached hereto, or as disclosed in the
Company’s SEC Documents, the Company represents and warrants to the Investor
that:

Section 4.01 Organization and Qualification. The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls (“Subsidiaries”) are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, or could reasonably be expected to result in, individually or in the
aggregate, a material adverse effect on the business, properties, assets,
operations, results of operations or financial condition of the Company and its
Subsidiaries, if any, taken as a whole, or on the authority or ability of the
Company to perform its obligations under the Transaction Documents.

Section 4.02 Authorization; Enforceability.

(a)The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, provided that the
Parties acknowledge and agree that the Company does not currently have a
sufficient number of authorized and unissued shares of Common Stock pursuant to
the Articles of Incorporation to issue all of the Shares at the current Put
Price.

(b)The execution and delivery of the Transaction Documents by the Company and
the consummation by it of the Equity Financing Transactions, including without
limitation the issuance of the Securities pursuant to this Agreement, have been
duly and validly authorized by the Company’s Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors, or
its shareholders.

(c)The Transaction Documents have been duly and validly executed and delivered
by the Company.

(d)The Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.

Section 4.03 Capitalization.

(a)As of the Execution Date, the authorized capital stock of the Company
consists of 290,000,000 shares of the Common Stock, par value $0.001 per share,
of which as of the Execution Date 35,367,189 shares are issued and outstanding.
All of such outstanding shares have been, or upon issuance will be, validly
issued and are fully paid and nonassessable. In addition:

(i)no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company;

(ii)there are no outstanding debt securities;

(iii)there are no outstanding shares of capital stock, options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

(iv)there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act (except the Registration Rights Agreement);

(v)there are no outstanding securities of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries;

(vi)there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities as described
in this Agreement;

(vii)the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and

(viii)there is no dispute as to the classification of any shares of the
Company’s capital stock.

(b)True and correct copies of the Company’s Articles of Incorporation, as in
effect on the Execution Date (the “Articles of Incorporation”), and the
Company’s By-laws, as in effect on the Execution Date (the “By-laws”), and the
terms of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto, are as set forth in
the SEC Documents.

Section 4.04 Issuance of Shares. At the time of the filing of the Registration
Statement, the Company will have reserved the amount of Shares to be included in
the Registration Statement for issuance pursuant to the Transaction Documents,
which Shares will have been duly authorized. Upon issuance in accordance with
this Agreement, the Securities will be validly issued, fully paid for and
non-assessable and free from all taxes, liens and charges with respect to the
issuance thereof.

Section 4.05 No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
Equity Financing Transactions will not (i) result in a violation of the Articles
of Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws; or (ii)
conflict with, or constitute a material default (or an event which with notice
or lapse of time or both would become a material default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, indenture mortgage, indebtedness or instrument
to which the Company or any of its Subsidiaries is a party, or to the Company’s
knowledge result in a violation of any law, rule, regulation, order, judgment or
decree (including United States federal and state securities laws and
regulations and the rules and regulations of the Principal Market or principal
securities exchange or trading market on which the Common Stock is traded or
listed) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected, other than as will not have a Material Adverse Effect. Neither the
Company nor its Subsidiaries is in violation of any term of, or in default
under, the Articles of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or their organizational charter or by-laws, respectively,
or any contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations that would
not individually or in the aggregate have or constitute a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, statute, ordinance, rule,
order or regulation of any governmental authority or agency, regulatory or
self-regulatory agency, or court, except for possible violations the sanctions
for which either individually or in the aggregate would not have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the 1933 Act or any securities laws of any states, to the
Company’s knowledge, the Company is not required to obtain any consent,
authorization, permit or order of, or make any filing or registration (except
the filing of the Registration Statement as outlined in the Registration Rights
Agreement between the Parties) with, any court, governmental authority or
agency, regulatory or self-regulatory agency or other third party in order for
it to execute, deliver or perform any of its obligations under, or contemplated
by, the Transaction Documents in accordance with the terms hereof or thereof.
All consents, authorizations, permits, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the Execution Date and are in full force and
effect as of the Execution Date. The Company is not, and will not be, in
violation of the listing requirements of the Principal Market as in effect on
the Execution Date and on each of the Closing Dates and is not aware of any
facts which would reasonably lead to delisting of the Common Stock by the
Principal Market in the foreseeable future.

Section 4.06 SEC Documents; Financial Statements. As of the Execution Date, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the Execution Date and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, and amendments thereto, being
hereinafter referred to as the “SEC Documents”). The Company has delivered to
the Investor or its representatives, or they have had access through EDGAR to,
true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board (“PCAOB”) consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.03, contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.
Neither the Company nor any of its Subsidiaries or any of their officers,
directors, employees or agents have provided the Investor with any material,
nonpublic information which was not publicly disclosed prior to the Execution
Date and any material, nonpublic information provided to the Investor by the
Company or its Subsidiaries or any of their officers, directors, employees or
agents prior to any Closing Date shall be publicly disclosed by the Company
prior to such Closing Date.

Section 4.07 Absence of Certain Changes. The Company does not intend to change
the business operations of the Company in any material way. The Company has not
taken any steps, and does not currently expect to take any steps, to seek
protection pursuant to any bankruptcy law nor does the Company or its
Subsidiaries have any knowledge or reason to believe that its creditors intend
to initiate involuntary bankruptcy proceedings.

Section 4.08 Absence of Litigation and/or Regulatory Proceedings. There is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the executive officers of Company or any of its
Subsidiaries, threatened against or affecting the Company, the Common Stock or
any of the Company’s Subsidiaries or any of the Company’s or the Company’s
Subsidiaries’ officers or directors in their capacities as such, in which an
adverse decision could have a Material Adverse Effect.

Section 4.09 Acknowledgement Regarding Investor’s Purchase of Securities. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the Equity Financing Transactions. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the Equity
Financing Transactions and any advice given by the Investor or any of its
respective representatives or agents in connection with the Transaction
Documents and the Equity Financing Transactions is merely incidental to the
Investor’s purchase of the Securities, and is not being relied on by the
Company. The Company further represents to the Investor that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives.

Section 4.10 No Undisclosed Event.. As of the Execution Date, no event,
liability, development or circumstance has occurred or exists, or to the
Company’s knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

Section 4.11 Employee Relations. Neither the Company nor any of its Subsidiaries
is involved in any union labor dispute nor, to the knowledge of the Company or
any of its Subsidiaries, is any such dispute threatened. Neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that relations with their employees are
good. No executive officer (as defined in Rule 501(f) of the 1933 Act) has
notified the Company that such officer intends to leave the Company’s employ or
otherwise terminate such officer’s employment with the Company.

Section 4.12 Intellectual Property Rights. The Company and its Subsidiaries own
or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, other than would not be expected to result in a
Material Adverse Effect. None of the Company’s trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, government authorizations, trade
secrets or other intellectual property rights necessary to conduct its business
as now or as proposed to be conducted have expired or terminated, or are
expected to expire or terminate within two (2) years from the date of this
Agreement. The Company and its Subsidiaries do not have any knowledge of any
infringement by the Company or its Subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, or of any such development of similar or identical trade secrets or
technical information by others and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement; and the
Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company and its Subsidiaries have
taken commercially reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.

Section 4.13 Environmental Laws. The Company and its Subsidiaries (i) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance in all material respects with any and all applicable
foreign, federal, state and local laws and regulations relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”); (ii)
have, to the knowledge of the management and directors of the Company, received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) are in
compliance, to the knowledge of the management and directors of the Company, in
all material respects with all terms and conditions of any such permit, license
or approval where, in each of the three (3) foregoing cases, the failure to so
comply would have, individually or in the aggregate, a Material Adverse Effect.

Section 4.14 Title. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. Any real property and facilities held
under lease by the Company or any of its Subsidiaries are held by them under
valid, subsisting and enforceable (except as such enforceability may be limited
by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies) leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

Section 4.15 Insurance. Each of the Company’s Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes, if any, to
be prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

Section 4.16 Regulatory Permits. The Company and its Subsidiaries have in full
force and effect all certificates, approvals, authorizations and permits from
the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

Section 4.17 Internal Accounting Controls. Other than as set forth in the last
sentence of this Section 4.17, the Company and each of its Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles by a firm with membership to the PCAOB and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s management has determined that the Company’s internal
accounting controls were not effective as of the date of this Agreement as
further described in the SEC Documents.

Section 4.18 Tax Status. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, other than those which would reasonably
be expected to result in a Material Adverse Effect. There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, other than those which would reasonably be expected to result in a
Material Adverse Effect, and the officers of the Company know of no basis for
any such claim.

Section 4.19 Certain Transactions. Except for arm’s length transactions pursuant
to which the Company makes payments in the ordinary course of business upon
terms no less favorable than the Company could obtain from disinterested third
parties, none of the officers, directors, or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, such that
disclosure would be required in the SEC Documents.

Section 4.20 Dilutive Effect. The Company understands and acknowledges that the
number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company’s executive officers and directors have studied and fully
understand the nature of the Equity Financing Transactions and recognize that
they have a potential dilutive effect on the shareholders of the Company. The
Board of Directors of the Company has concluded, in its good faith business
judgment, and with full understanding of the implications, that such issuance is
in the best interests of the Company. The Company specifically acknowledges
that, subject to such limitations as are expressly set forth in the Transaction
Documents, its obligation to issue shares of Common Stock upon purchases
pursuant to this Agreement is absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
shareholders of the Company.

Section 4.21 No General Solicitation. Neither the Company, nor any of its
affiliates, nor any Person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the 1933 Act) in connection with the offer or sale of the Common Stock to
be offered as set forth in this Agreement.

Section 4.22 No Brokers, Finders or Financial Advisory Fees or Commissions. No
brokers, finders or financial advisory fees or commissions will be payable by
the Company, its Subsidiaries or their respective Representatives, with respect
to the Equity Financing Transactions, as a result of any actions or agreements
of the Company, its Subsidiaries or their respective Representatives.

Section 4.23 Exclusivity. The Company shall not pursue a similar Equity
Financing Transactions transaction with any other Party unless and until good
faith negotiations have terminated between the Investor and the Company or until
such time as the Registration Statement has been declared effective by the SEC.

Section 4.24 Acknowledgement of Terms. The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.

Article V. COVENANTS OF THE PARTIES

Section 5.01 Efforts. The Company shall use all commercially reasonable efforts
to timely satisfy each of the conditions set forth in Section 6.01 and Section
6.02.

Section 5.02 Reporting Status. Until one of the following occurs, the Company
shall file all reports required to be filed with the SEC pursuant to the 1934
Act, and the Company shall not terminate its status, or take an action or fail
to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) This Agreement terminates pursuant to Article VII and
the Investor has the right to sell all of the Securities without restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Article VII.

Section 5.03 Use of Proceeds. The Company will use the proceeds from the sale of
the Shares (excluding amounts paid by the Company for fees as set forth in the
Transaction Documents) for general corporate and working capital purposes and
acquisitions or assets, businesses or operations or for other purposes that the
Board of Directors, in good faith deem to be in the best interest of the
Company.

Section 5.04 Financial Information. During the Open Period, the Company agrees
to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

Section 5.05 Reservation of Shares. The Company shall take all action necessary
to at all times have authorized, and reserved the amount of Shares included in
the Registration Statement for issuance pursuant to the Transaction Documents.
In the event that the Company determines that it does not have a sufficient
number of authorized shares of Common Stock to reserve and keep available for
issuance as described in this Section 5.05, the Company shall use all
commercially reasonable efforts to increase the number of authorized shares of
Common Stock by seeking shareholder approval for the authorization of such
additional shares.

Section 5.06 Listing. The Company shall promptly secure and maintain the listing
of all of the Registrable Securities (as defined in the Registration Rights
Agreement) on the Principal Market and each other national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and shall maintain, such
listing of all Registrable Securities from time to time issuable under the terms
of the Transaction Documents. Neither the Company nor any of its Subsidiaries
shall take any action which would be reasonably expected to result in the
delisting or suspension of the Common Stock on the Principal Market (excluding
suspensions of not more than one (1) Trading Day resulting from business
announcements by the Company). The Company shall promptly provide to the
Investor copies of any notices it receives from the Principal Market regarding
the continued eligibility of the Common Stock for listing on such automated
quotation system or securities exchange. The Company shall pay all fees and
expenses in connection with satisfying its obligations under this Section 5.06.

Section 5.07 Transactions with Affiliates. The Company shall not, and shall
cause each of its Subsidiaries not to, enter into, amend, modify or supplement,
or permit any Subsidiary to enter into, amend, modify or supplement, any
agreement, transaction, commitment or arrangement with any of its or any
Subsidiary’s officers, directors, Persons who were officers or directors at any
time during the previous two (2) years, shareholders who beneficially own 5% or
more of the Common Stock, or Affiliates or with any individual related by blood,
marriage or adoption to any such individual or with any entity in which any such
entity or individual owns a 5% or more beneficial interest (each a “Related
Party”), except for (i) customary employment arrangements and benefit programs
on reasonable terms, (ii) any agreement, transaction, commitment or arrangement
on an arms-length basis on terms no less favorable than terms which would have
been obtainable from a disinterested third party other than such Related Party,
or (iii) any agreement, transaction, commitment or arrangement which is approved
by a majority of the disinterested directors of the Company. For purposes
hereof, any director who is also an officer of the Company or any Subsidiary of
the Company shall not be a disinterested director with respect to any such
agreement, transaction, commitment or arrangement. An “Affiliate” of a Person
means any other Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such Person, and the term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

Section 5.08 Filing of Form 8-K. On or before the date which is four (4) Trading
Days after the Execution Date, the Company shall file a Current Report on Form
8-K with the SEC describing the terms of the Equity Financing Transactions in
the form required by the 1934 Act, if such filing is required.

Section 5.09 Corporate Existence. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

Section 5.10 Notice of Certain Events Affecting Registration; Suspension of
Right to Make a Put. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of the Registration
Statement or related prospectus in respect of an offering of the Securities: (i)
receipt of any request for additional information by the SEC or any other
federal or state governmental authority during the period of effectiveness of
the Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related prospectus or documents so that, in the case of
a Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the related prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and (v) the Company’s reasonable
determination that a post-effective amendment or supplement to the Registration
Statement would be appropriate, and the Company shall promptly make available to
Investor any such supplement or amendment to the related prospectus. The Company
shall not deliver to Investor any Put Notice during the continuation of any of
the foregoing events in this Section 5.10.

Section 5.11 Transfer Agent. At each Closing, the Company shall deliver
instructions to its transfer agent to issue Shares to the Investor that are
issued to the Investor Pursuant to the Equity Financing Transactions.

Section 5.12 Registration Statement. Within thirty (30) days of the Execution
Date, the Company agrees to use its commercially reasonable efforts to file with
the SEC the Registration State covering the shares of stock underlying the
Equity Financing Transactions. Such registration statement shall conform to the
requirements of the rules and regulations of the SEC and the terms and
conditions of Equity Financing Transactions this agreement as expressed in the
registration statement shall be reviewed and approved by the Investor. The
Company will thereafter use its commercially reasonable efforts to have the
Registration Statement declared effective by the SEC within 30 days.

Section 5.13 Tax Liabilities. The Investor understands that it is liable for its
own tax liabilities in connection with the Equity Financing Transactions, and
covenants and agrees to pay the same.

Section 5.14 Regulation M. The Investor will comply with Regulation M under the
1934 Act, if applicable.

Section 5.15 No Short Sales. The Investor agrees that it shall not undertake any
short sales of the Common Stock or any other equity securities of the Company,
either directly or through its Affiliates, during the period commencing on the
Execution Date and continuing through the termination of this Agreement.

Article VI.     CONDITIONS TO EACH CLOSING

Section 6.01 Conditions to the Obligations of the Company. The obligation
hereunder of the Company to issue and sell the Securities to the Investor is
further subject to the satisfaction, at or before each Closing Date, of each of
the following conditions, each of which are for the Company’s sole benefit and
may be waived by the Company at any time in its sole discretion:.

(a)The Investor shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.

(b)The Investor shall have delivered to the Company the aggregate Put Amount for
the Securities being purchased by the Investor.

(c)The representations and warranties of the Investor shall be true and correct
in all material respects, other than representations and warranties which are
qualified by materiality, which shall be true and correct in all respects, in
each case as of the date when made and as of the applicable Closing Date, other
than representations and warranties which are made as of a specific date, which
shall be true and correct in all material respects, other than representations
and warranties which are qualified by materiality, which shall be true and
correct in all respects, as of the date when made, and other than the
representations and warrants as set forth in Section 3.04, which shall be true
and correct in all respects.

(d)The Investor shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Investor on or before such Closing Date in all
material respects.

(e)No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of the Equity Financing Transactions.

(f)The Registration Statement shall have been declared effective and shall
remain effective.

(g)No stop order suspending the effectiveness of the Registration statement
shall be in effect or to the Company’s knowledge shall be pending or threatened.

(h)Neither the Company nor the Investor shall have received notice that the SEC
has issued or intends to issue a stop order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened to do so (unless the SEC’s concerns have been addressed).

(i)If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.05 or the Company shall have obtained appropriate
approval pursuant to the requirements of applicable state and federal laws and
the Company’s Articles of Incorporation and By-laws.

Section 6.02 Conditions to the Obligations of the Investor. The obligation of
the Investor hereunder to purchase Securities is subject to the satisfaction, on
or before each Closing Date, of each of the following conditions, each of which
are for the Investor’s sole benefit and may be waived by the Investor at any
time in its sole discretion:

(a)The Company shall have executed the Transaction Documents and delivered the
same to the Investor.

(b)The Company shall have sufficient authorized and unissued shares of Common
Stock to validly issue and deliver the applicable Shares to the Investor at the
applicable Closing.

(c)The representations and warranties of the Company shall be true and correct
in all material respects, other than representations and warranties which are
qualified by materiality, which shall be true and correct in all respects, in
each case as of the date when made and as of the applicable Closing Date, other
than representations and warranties which are made as of a specific date, which
shall be true and correct in all material respects, other than representations
and warranties which are qualified by materiality, which shall be true and
correct in all respects, as of the date when made.

(d)The Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company on or before such Closing Date in all
material respects.

(e)The Company shall have executed and delivered to the Investor the
certificates representing, or have executed electronic book-entry transfer of,
the Securities (in such denominations as the Investor shall request) being
purchased by the Investor at such Closing.

No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of the Equity Financing Transactions.

(f)The Registration Statement shall have been declared effective and shall
remain effective.

(g)No stop order suspending the effectiveness of the Registration statement
shall be in effect or to the Company’s knowledge shall be pending or threatened.

(h)Neither the Company nor the Investor shall have received notice that the SEC
has issued or intends to issue a stop order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened to do so (unless the SEC’s concerns have been addressed).

(i)The Registration Statement (including information or documents incorporated
by reference therein) and any amendments or supplements thereto shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading or which would require public disclosure or an update supplement
to the prospectus.

(j)At all times during the period beginning on the applicable Put Notice Date
and ending on and including the related Closing Date, the Common Stock shall
have been listed or quoted for trading on the Principal Market and shall not
have been suspended from trading thereon for a period of two (2) consecutive
Trading Days during the Open Period and the Company shall not have been notified
of any pending or threatened proceeding or other action to suspend the trading
of the Common Stock.

(k)If applicable, the shareholders of the Company shall have approved the
issuance of any Shares in excess of the Maximum Common Stock Issuance in
accordance with Section 2.05 or the Company shall have obtained appropriate
approval pursuant to the requirements of applicable state and federal laws and
the Company’s Articles of Incorporation and By-laws.

(l)The Company shall have certified to the Investor the number of Shares of
Common Stock outstanding when a Put Notice is given to the Investor. The
Company’s delivery of a Put Notice to the Investor constitutes the Company’s
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

Article VII.   TERMINATION AND SUSPENSION

Section 7.01 Termination. This Agreement shall terminate upon any of the
following events:

(a)when the Investor has purchased an aggregate of Seven Million Dollars
($7,000,000) in the Common Stock of the Company pursuant to this Agreement;

(b)at such time that the Registration Statement is no longer in effect; or

(c)at any time upon the Company’s thirty (30) calendar day written notice to the
Investor, writing to so terminate this Agreement.

Section 7.02 Payments. Any and all shares, or penalties, if any, due under this
Agreement shall be immediately payable and due upon termination of this
Agreement.

Section 7.03 Suspension. This Agreement shall be suspended upon any of the
following events, and shall remain suspended until such event is rectified:

(a)The trading of the Common Stock is suspended by the SEC, the Principal Market
or FINRA for a period of two (2) consecutive Trading Days during the Open
Period; or

(b)The Common Stock ceases to be quoted, listed or traded on the Principal
Market or the Registration Statement is no longer effective (except as permitted
hereunder). Immediately upon the occurrence of one of the above-described
events, the Company shall send written notice of such event to the Investor.

Article VIII.    MISCELLANEOUS

Section 8.01 Indemnification. In consideration of the Parties’ mutual
obligations set forth in the Transaction Documents, the Company ( the
“Indemnitor”) shall defend, protect, indemnify and hold harmless the Investor
and all of the investor’s shareholders, officers, directors, employees, counsel,
and direct or indirect investors and any of the foregoing Person’s agents or
other representatives (including, without limitation, those retained in
connection with the Equity Financing Transactions) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and reasonable
expenses in connection therewith (irrespective of whether any such Indemnitee is
a party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by any Indemnitee as a result of, or arising out of, or
relating to (I) any misrepresentation or breach of any representation or
warranty made by the Indemnitor or any other certificate, instrument or document
contemplated hereby or thereby; (II) any breach of any covenant, agreement or
obligation of the Indemnitor contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby; or (III) any
cause of action, suit or claim brought or made against such Indemnitee by a
third party and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, except
insofar as any such misrepresentation, breach or any untrue statement, alleged
untrue statement, omission or alleged omission is made in reliance upon and in
conformity with information furnished to Indemnitor which is specifically
intended for use in the preparation of any such Registration Statement,
preliminary prospectus, prospectus or amendments to the prospectus. To the
extent that the foregoing undertaking by the Indemnitor may be unenforceable for
any reason, the Indemnitor shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law. The indemnity provisions contained herein shall be in
addition to any cause of action or similar rights Indemnitor may have, and any
liabilities the Indemnitor or the Indemnitees may be subject to.

Section 8.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada without regard to principles of
conflicts of laws. Any action brought by either Party against the other
concerning the Equity Financing Transactions shall be brought only in the state
or federal courts located in New York City, New York State. The Parties hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Parties agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing Party shall be entitled to recover from the
other Party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each Party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such Party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

Section 8.03 Legal Fees and Miscellaneous Fees. Except as otherwise set forth in
the Transaction Documents each Party shall pay the fees and expenses of its
advisers, counsel, the accountants and other experts, if any, and all other
expenses incurred by such Party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. Any attorneys’ fees and
expenses incurred by either the Company or the Investor in connection with the
preparation, negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any Party, after the
occurrence of any breach of the terms of this Agreement by the other Party or
any default by the other Party in respect of the Equity Financing Transactions,
shall be paid on demand by the Party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

Section 8.04 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 8.05 Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 8.06 Entire Agreement; Amendments. This Agreement and the other
Transaction Documents are the final and entire agreement between the Company and
the Investor with respect to the terms and conditions set forth herein and
therein, and, the terms of this Agreement and the other Transaction Documents
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the Parties. No provision of this Agreement or the other
Transaction Documents may be amended other than by an instrument in writing
signed by the Company and the Investor, and no provision hereof or thereof may
be waived other than by an instrument in writing signed by the Party against
whom enforcement is sought. The execution and delivery of the Transaction
Documents shall not alter the force and effect of any other agreements between
the Parties, and the obligations under those agreements.

Section 8.07 Notices. Any notices or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered (I) upon receipt, when delivered personally; (II)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending Party);
or (III) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the Party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Ozop Surgical Corp.
Attn: Barry Hollander, CFO

319 Clematis Street, Suite 714

West Palm Beach, FL. 33401

 

With a copy, which shall not constitute notice, to:

 

Brunson Chandler & Jones, PLLC
Attn: Lance Brunson
Walker Center

175 S. Main Street, 14th Floor

Salt Lake City, UT  84111



If to the Investor:

 

GHS Investments, LLC

420 Jericho Turnpike, Suite 102
Jericho, NY 11753


Each Party shall provide five (5) days prior written notice to the other Party
of any change in address or facsimile number.

Section 8.08 No Assignment. This Agreement may not be assigned by either Party
without the prior written consent of the other Party, and any attempted
assignment without such consent shall be null and void and of no force or
effect.

Section 8.09 No Third-Party Beneficiaries. Other than as specifically set forth
herein, this Agreement is intended for the benefit of the Parties and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.

Section 8.10 Survival. The representations and warranties of the Company and the
Investor contained in Article III and Article IV, the agreements and covenants
set forth in Article V, and the indemnification provisions set forth in Section
8.01, shall survive each of the Closings and the termination of this Agreement.

Section 8.11 Publicity. The Investor acknowledges that this Agreement and all or
part of the Transaction Documents may be deemed to be “material contracts” as
that term is defined by Item 601(b)(10) of Regulation S-K, and that the Company
may therefore be required to file such documents as exhibits to reports or
registration statements filed under the 1933 Act or the 1934 Act. The Investor
further agrees that the status of such documents and materials as material
contracts shall be determined solely by the Company, in consultation with its
counsel.

Section 8.12 Further Assurances. Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the Equity
Financing Transactions.

Section 8.13 Placement Agent. If so required, the Company agrees to pay a
registered broker dealer, to act as placement agent, a percentage of the Put
Amount on each Put toward the fee as outlined in that certain placement agent
agreement entered into between the Company and the placement agent. The Investor
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section 8.13 that may be due in connection with the Equity Financing
Transactions. The Company shall indemnify and hold harmless the Investor, their
employees, officers, directors, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney’s fees) and expenses incurred in respect of
any such claimed or existing fees, as such fees and expenses are incurred.

Section 8.14 No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any Party, as the
Parties mutually agree that each has had a full and fair opportunity to review
this Agreement and seek the advice of counsel on it.

Section 8.15 Remedies. The Investor shall have all rights and remedies set forth
in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
Person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of this
Agreement, including the recovery of reasonable attorneys’ fees and costs, and
to exercise all other rights granted by law.

Section 8.16 Payment Set-Aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or under the Registration Rights Agreement
or the Investor enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

Section 8.17 Pricing of Common Stock. For purposes of this Agreement, the price
of the Common Stock shall be as reported by Quotestream Media.

Section 8.18 Confidential Information. The Company shall not disclose non-public
information to the Investor, its advisors, or its representatives. Nothing
herein shall require the Company to disclose non-public information to the
Investor or its advisors or representatives, and the Company represents that it
does not disseminate non-public information to any investors who purchase stock
in the Company in a public offering, to money managers or to securities
analysts, provided, however, that notwithstanding anything herein to the
contrary, the Company will, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such Persons), which, if not
disclosed in the prospectus included in the Registration Statement would cause
such prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. Nothing contained
in this Section 8.18 shall be construed to mean that such Persons other than the
Investor (without the written consent of the Investor prior to disclosure of
such information) may not obtain non-public information in the course of
conducting due diligence in accordance with the terms of this Agreement and
nothing herein shall prevent any such Persons from notifying the Company of
their opinion that based on such due diligence by such Persons, that the
Registration Statement contains an untrue statement of material fact or omits a
material fact required to be stated in the Registration Statement or necessary
to make the statements contained therein, in light of the circumstances in which
they were made, not misleading.

Section 8.19 Counterparts. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterpart
signature pages, each of which, when so executed, shall be deemed an original,
but all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.

[Signature page follows]

 

 

 

In witness whereof, the Parties have executed this Agreement as of the Execution
Date, signifying their agreement to be bound by the terms and conditions of the
Agreement as of the date first written above, and their certification that they
have read and understand the Agreement, and the representations made by the
undersigned in this Agreement are true and accurate.

 

GHS INVESTMENTS, LLC

 

 

By: /s/ Mark Grober

Name: Mark Grober

Title: Member



 

Ozop Surgical Corp.

 

By: /s/ Michael Chermak

Name: Michael Chermak

Title: Chief Executive Officer

 

 


[SIGNATURE PAGE OF EQUITY FINANCING AGREEMENT]

 

 

 

 

 

LIST OF EXHIBITS

 

EXHIBIT A Registration Rights Agreement

EXHIBIT B Notice of Effectiveness

EXHIBIT C Put Notice

 

 

 

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

See attached.

 

 

 

 

EXHIBIT B

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

Date: __________

[TRANSFER AGENT]

Re: Ozop Surgical Corp.

 

Ladies and Gentlemen:

We are counsel to Ozop Surgical Corp., a Nevada corporation (the “Company”), and
have represented the Company in connection with that certain Equity Financing
Transactions Agreement (the “Investment Agreement”) entered into by and among
the Company and GHS Investments, LLC (the “Investor”) pursuant to which the
Company has agreed to issue to the Investor shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”) on the terms and
conditions set forth in the Investment Agreement. Pursuant to the Investment
Agreement, the Company also has entered into a Registration Rights Agreement
with the Investor (the “Registration Rights Agreement”) pursuant to which the
Company agreed, among other things, to register the Registrable Securities (as
defined in the Registration Rights Agreement), including the shares of Common
Stock issued or issuable under the Investment Agreement under the Securities Act
of 1933, as amended (the “1933 Act”). In connection with the Company’s
obligations under the Registration Rights Agreement, on ____________ ___, 20__,
the Company filed a Registration Statement on Form S- ___ (File No. __-________)
(the “Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names the Investor as a
selling shareholder thereunder.

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at ______ on __________,
20__ and we have no knowledge, after telephonic inquiry of a member of the SEC’s
staff, that any stop order suspending its effectiveness has been issued or that
any proceedings for that purpose are pending before, or threatened by, the SEC
and the Registrable Securities are available for sale under the 1933 Act
pursuant to the Registration Statement.

 

Very truly yours,

 

 

 

 

EXHIBIT C

FORM OF PUT NOTICE

Date:

RE: Put Notice Number __

Dear Mr./Ms.__________,

This is to inform you that as of today, Ozop Surgical Corp. a Nevada corporation
(the “Company”), hereby elects to exercise its rights, pursuant to the Equity
Financing Transactions Agreement dated as of June [_____], 2019 (the
“Agreement”) by and between the Company and GHS Investments LLC (the
“Investor”), to require the Investor to purchase shares of Common Stock. Terms
used herein without definition shall have the meaning given to them in the
Agreement.

 

The Company hereby certifies that:

The Pricing Period runs from _______________ until _______________.

The Purchase Price is: $__________ per Share.

The Put Amount is: $_______________

The number of Put Shares Due:___________________.

The current number of shares of Common Stock issued and outstanding is:
_________________.

The number of shares of Common Stock currently available for issuance on the
Registration Statement is: ________________________.

Wire Transfer Information for Put Amount:



Bank Name:   [____________] Address:   [____________] Account #:  
[____________] Routing #:   [____________] Account Name:   [____________] Swift
Code:   [____________]

 

Regards,

Ozop Surgical Corp.



By: __________________________________

Name: ________________________________

Title: _________________________________

 

 

 

 